DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
2.	Receipt is acknowledged of applicant’s preliminary amendment filed on 9/23/19.  Claims 4-7 amended.  Claims 1-9 are pending and an action on the merits is as follows. 

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform  “external appearance information acquisition unit”; “a point computation unit”; “determining unit”; “an alarm acquisition unit”; “external appearance information acquisition unit”;  “vehicle height information acquisition unit”;” vehicle number acquisition unit”; “a tag external appearance acquisition unit” in claims 1-7,  and 9.  
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.


Allowable Subject Matter
Claims 1-9 are allowed.
The following is an examiner’s statement of reasons for allowance in Re-claim 1: The best prior art of record  Goldmann  discloses   toll charging parameters registered black list" 19 featuring invalid identifications of e.g. fraudulent users or defective OBUs or in a "white list" 20 featuring vehicles with special rights of road use but  fails to specifically disclose a point computation unit configured to determine a respective invalidity of each of a plurality of pieces of determination information including external appearance determination information in which the RFID information and the external appearance information are combined, and to calculate a point on the basis of the invalidity; and a determining unit configured to determine whether or not the vehicle is a fraudulent vehicle on the basis of the point. These limitations in conjunction with other limitations in the claimed invention are not anticipated by nor made obvious over the prior art of record.
The following is an examiner’s statement of reasons for allowance in Re-claim 8: The best prior art of record  Goldmann  discloses   toll charging parameters registered in the database  that  could  indicate a status of the vehicle 4 in a specific list, e.g. the inclusion of the vehicle in a "black list" 19 featuring invalid identifications of e.g. fraudulent users or defective OBUs or in a "white list" 20 featuring vehicles with special rights of road use but  fails to specifically disclose a point computing step for determining a respective invalidity of each of a plurality of pieces of determination information including external appearance determination information in which the RFID information and the external appearance information are combined, and for calculating a point on the basis of the invalidity; and a point determining step for determining whether or not the vehicle is a fraudulent vehicle on the basis of the point. These 
The following is an examiner’s statement of reasons for allowance in Re-claim 9.   The best prior art of record  Goldmann  discloses   toll charging parameters registered in the database  that  could  indicate a status of the vehicle 4 in a specific list, e.g. the inclusion of the vehicle in a "black list" 19 featuring invalid identifications of e.g. fraudulent users or defective OBUs or in a "white list" 20 featuring vehicles with special rights of road use but  fails to specifically disclose a point computation unit configured to determine a respective invalidity of each of a plurality of pieces of determination information including external appearance determination information in which the RFID information and the external appearance information are combined, and to calculate a point on the basis of the invalidity; and a determining unit configured to determine whether or not the vehicle is a fraudulent vehicle on the basis of the point. These limitations in conjunction with other limitations in the claimed invention are not anticipated by nor made obvious over the prior art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SONJI N JOHNSON whose telephone number is (571)270-5266. The examiner can normally be reached 9am-9pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steve Paik can be reached on 571-272-2404. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SONJI N JOHNSON/Primary Examiner, Art Unit 2887